                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Civil Action No. 17-cv-00616-CMA-NYW

KAMRAN SAHAMI, and
KRISTIN WATSON,

        Plaintiffs,

v.

METROPOLITAN STATE UNIVERSITY OF DENVER,

        Defendant.



     ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AS TO
                       PLAINTIFF SAHAMI’S CLAIMS


        This matter comes before the Court on Defendant’s Motion for Summary

Judgment as to Plaintiff Kamran Sahami’s Claims. (Doc. # 45.) Defendant argues that

Plaintiff’s Title VII retaliation claim fails as a matter of law. (Id. at 10.) However, because

genuine issues of material fact govern this dispute, the Court denies Defendant’s

motion.

        Summary judgment is warranted when the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law. Turnkey Sols. Corp. v. Hewlett Packard Enter. Co., No. 15-cv-01541-

CMA-CBS, 2017 WL 3425140, at *2 (D. Colo. Aug. 9, 2017). A fact is “material” if it is

essential to the proper disposition of the claim under the relevant substantive law. Id. A

dispute is “genuine” if the evidence is such that it might lead a reasonable jury to return
a verdict for the nonmoving party. Id. When reviewing motions for summary judgment, a

court must view the evidence in the light most favorable to the non-moving party. Id.

However, conclusory statements based merely on conjecture, speculation, or subjective

belief do not constitute competent summary judgment evidence. Id.

      Among others, the following material facts are genuinely disputed:

         Whether Defendant’s initiation of investigatory procedures—which ultimately

          led to disciplinary action that increased the severity of the consequences

          Plaintiff would face if he were disciplined again in the future—was actually

          retaliation against Plaintiff for investigating and raising concern about sexual

          harassment claims perpetrated by Defendant’s faculty. (Doc. # 52 at 17–21.)

         Whether Dr. Black's formal complaint against Plaintiff, which Plaintiff alleges

          was based in part on Dr. Black's suspicion that Plaintiff was assisting a former

          faculty member's sexual harassment complaint against Dr. Black, significantly

          influenced the subsequent investigation against Plaintiff. (Id. at 14.)

         Whether Defendant conducted its investigation into Plaintiff in a manner that

          constitutes retaliation against Plaintiff for raising concerns about sexual

          harassment. (Id. at 23.)

      Contrary to Defendant’s assertions that these facts are undisputed, Plaintiff’s

brief in response to the instant motion (Doc. # 52) strongly suggests otherwise. Without,

at the very least, weighing the evidence supporting the parties’ opposing versions of the

facts referenced above, the Court cannot resolve this dispute. Therefore, viewing the




                                             2
facts in the light most favorable to Plaintiff, it is evident that there are genuine disputes

of material fact, and summary judgment is not warranted at this time.

       Accordingly, it is ORDERED that Defendant’s Motion for Summary Judgment as

to Plaintiff Kamran Sahami’s Claims (Doc. # 45) is DENIED.




 DATED: November 19, 2018                         BY THE COURT:



                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              3
